DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 32 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Re. claim 31: The limitations “the ledge defines a thinned portion having a width that is reduced with respect to an adjacent portion of the ledge; and the electronic device further comprises an electronic component positioned along the thinned portion” in lines 2-5 was not described in the specification as originally filed and appear to be new matter.
	Re. claim 32: The limitations “the electronic component is part of a switch that extends at least partially through a switch opening defined in a sidewall of the housing” in lines 1-3 was not described in the specification as originally filed and appear to be new matter.
	Re. claims 35-40: The limitations “an electronic component positioned within the housing and proximate to the thinned region of the ledge” in lines 8-9 of claim 35 was not described in the specification as originally filed and appear to be new matter.
		In addition, the limitations as recited in claims 36-40 were not described in the specification as originally filed and appear to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 21: The phrase “a housing at least partially enclosing the housing” as recited in line 4 renders the claim vague and indefinite. It is unclear as to how the housing is enclosed the housing itself. Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-24, 27-32 and 34-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Schlub et al. (US PAT. 8,466,839).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Schlub et al. teach an electronic device (claims 21, 28 and 35) comprising: a display and a cover positioned over the display (50, as shown in Fig. 1, col. 5, lines 5-17); and a housing (12, as shown in Fig. 1, col. 5, lines 5-9) and coupled to the cover, the housing comprising: a metal component defining at least three sidewalls and a first portion of a bottom of the housing (as shown in Fig. 1, col. 5, lines 30-46); and a polymer antenna window (58, as shown in Fig. 1, col. 5, lines 47-52) defining at least a portion of a sidewall and a second portion of the bottom of the housing; and an antenna (26, as shown in Fig. 2, lines 1-3) positioned within the housing and below the polymer antenna window.
	Re. claim 22: The antenna is configured to receive wireless data signals from a cellular data network (col. 6, lines 55-61).
	Re. claim 23: The bottom of the housing defines a substantially flat portion and the sidewall defines a curved portion that extends from the substantially flat portion of the bottom of the housing as shown in Fig. 2 (col. 5, lines 63-67) and the polymer antenna window extends at least partially along the curved portion and ends proximate to the substantially flat portion as shown in Fig. 2.
	Re. claims 24 and 30: The polymer antenna window and the metal component cooperate to define a smooth continuous surface as shown in Fig. 2.
	Re. claims 27 and 29: The metal component defines an opening, and the display is positioned at least partially within the opening as shown in Fig. 4, and the metal component defines a ledge that extends around the opening, and the cover is coupled to the ledge of the metal component as shown in Fig. 4.
	Re. claims 31, 32 and 36-40: No art rejections have been applied to claims 31, 32 and 36-40, since there are a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims (such as 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph).  Therefore, it would not be proper to reject such claims on the basis of prior art.  See MPEP 2173.06.
	Re. claim 34: The metal component defines a set of sidewalls as shown in Fig. 2, wherein each sidewall defines a curved surface that extends from a flat region along a back of the housing as shown in Fig. 2, wherein the metal component defines an audio port that extends through a sidewall of the set of sidewalls and the audio port is positioned along the curved surface of the sidewall (col. 6, lines 49-54).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlub et al. as applied to claim 21 above, and further in view of Zehr et al. (US PAT. 9,384,672).
	Schlub et al. teach all limitations as set forth above including a machined billet of aluminum material for the metal component and a curved exterior side surface of the electronic device, but silent a speaker grill formed along one of the at least three sidewalls. Zehr et al. teach an electrical device having a speaker grill (704) along one of at least three sidewalls in order to emit sound from a speaker as shown in Figs. 7 and 8 (col. 10, lines 32-37). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify an electrical device of Schlub et al. by a speaker grill formed along one of the at least three sidewalls as taught by Zehr et al. in order to emit sound from a speaker.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlub et al. as applied to claim 28 above, and further in view of Wang et al. (US PAT. 7,933,123).
	Schlub et al. teach all limitations as set forth above including a glass sheet for the cover, but silent a trim bead is positioned between an outer edge of the glass sheet and the housing. Wang et al. teach an electrical device having a glass cover (62) and a housing (12) and a gasket (146, equivalent with a trim bead) positioned between an outer edge of the glass sheet and the housing as shown in Fig. 10 (col. 11, lines 33-45) in order to prevent debris from entering the device as shown in Figs. 7 and 8 (col. 10, lines 32-37). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify an electrical device of Schlub et al. by a trim bead positioned between an outer edge of the glass sheet and the housing as taught by Wang et al. in order to prevent debris from entering the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729